Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on SN 15/880,491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-34 remain allowed for the reasons provided in the Office action mailed on 02/10/2021.  Claims 35-40 are allowed in view of the terminal disclaimer filed on 05/10/2021 noted above.  Claims 41-43 are allowed by virtue of their claim dependency upon an allowed claim.  
Claim 44 is allowed because the prior art fails to teach or fairly suggest an optical imaging system comprising: a bulk imaging optic; a plurality of pixels arranged behind the bulk imaging optic, wherein each pixel in the plurality of pixels comprises a plurality of single photon avalanche diodes (SPADs) and has a field of view that is non-overlapping beyond a threshold distance in a field external to the optical imaging system with fields of view of all other pixels in the plurality of pixels, and wherein the plurality of pixels includes at least a first pixel and a second pixel; an aperture layer disposed between the bulk imaging optic and the plurality of pixels, the aperture layer comprising a plurality of apertures separated from each other by a stop region, the plurality of apertures including a first aperture disposed in a first optical path extending between the bulk imaging optic and the first pixel and a second aperture disposed in a second optical path extending between the bulk imaging optic and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN R LEE/               Primary Examiner, Art Unit 2878